Robshaw & Voelkl, P.C. v Stankiewicz (2021 NY Slip Op 07443)





Robshaw & Voelkl, P.C. v Stankiewicz


2021 NY Slip Op 07443


Decided on December 23, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, AND BANNISTER, JJ.


1069 CA 21-00242

[*1]ROBSHAW & VOELKL, P.C., PLAINTIFF,
vJENNIFER KRYSTYNA STANKIEWICZ, ALSO KNOWN AS JENNIFER STANKIEWICZ RODRIGUEZ, DEFENDANT. 
JENNIFER KRYSTYNA STANKIEWICZ, ALSO KNOWN AS JENNIFER STANKIEWICZ RODRIGUEZ, THIRD-PARTY PLAINTIFF-RESPONDENT-APPELLANT,JEFFREY F. VOELKL, ESQ., LL.M, THIRD-PARTY DEFENDANT-APPELLANT-RESPONDENT. 


SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (KAREN GUYDER FELTER OF COUNSEL), FOR THIRD-PARTY DEFENDANT-APPELLANT-RESPONDENT.
BOUVIER LAW, LLP, BUFFALO (JOHN P. LUHR OF COUNSEL), FOR THIRD-PARTY PLAINTIFF-RESPONDENT-APPELLANT. 

	Appeal and cross appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, III, J.), entered May 16, 2019. The order, among other things, granted in part the third-party defendant's motion to dismiss the third-party complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: December 23, 2021
Ann Dillon Flynn
Clerk of the Court